 1   Sabita J. Soneji (SBN 224262)
     Maren I. Christensen (SBN 320013)
 2   TYCKO & ZAVAREEI LLP
     1970 Broadway, Suite 1070
 3   Oakland, CA 94612
 4   Phone: 510-254-6808
     Fax: 202-973-0950
 5   Email: ssoneji@tzlegal.com
     Email: mchristensen@tzlegal.com
 6    Attorney for Plaintiffs
 7
     Anna S. McLean (Cal. Bar No. 142233)
 8   Jacqueline M. Simonovich (Cal. Bar. No. 319259)
     SHEPPARD MULLIN RICHTER & HAMPTON LLP
 9   Four Embarcadero Center, 17th Floor
     San Francisco, CA 94111-4109
10   Phone: (415) 434-9100
     Fax: (415) 434-3947
11
     amclean@sheppardmullin.com
12   jsimonovich@sheppardmullin.com

13   Attorney for Defendants
     MIKE STINSON, LINDA STINSON, THE STINSON
14   2009 GRANTOR RETAINED ANNUITY TRUST,
     7HBF NO. 2, LTD., STARTUP CAPITAL
15
     VENTURES, L.P., AND STEPHEN J. SHAPER
16

17                               UNITED STATES DISTRICT COURT

18          NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
19

20   KIMETRA BRICE, et al                      Case Number: 3:19-cv-01481-WHO

21                 Plaintiffs,                 JOINT STIPULATION TO EXTEND
                                               PLAINTIFFS’ TIME TO RESPOND TO
22   v.                                        MOTIONS TO DISMISS AND
                                               DEFENDANTS’ TIME TO REPLY TO
23   MIKE STINSON, et al,                      PLAINTIFFS’ OPPOSITIONS AND
24                                             RESET HEARING DATE
                   Defendants.
25

26

27

28

                                            -1-           Case No. 3:19-cv-1481-WHO
                       JOINT STIPULATION TO EXTEND TIME AND RESET HEARING DATE
 1           Pursuant to Civil Local Rule 6-1(b), Plaintiffs Kimetra Brice, Earl Browne, and Jill

 2   Novorot (“Plaintiffs”) and Defendants Mike Stinson, Linda Stinson, The Stinson 2009 Grantor

 3   Retained Annuity Trust, 7HBF No. 2, Ltd., LLC, Startup Capital Ventures, L.P., and Stephen J.

 4   Shaper (the “Stinson Defendants”), by and through their respective counsel, respectfully stipulate

 5   as follows:

 6           WHEREAS,

 7           1.     On March 21, 2019, Plaintiffs filed a Complaint against Defendants (Dkt. 1).

 8           2.     On December 18, 2019, Defendants Mike Stinson, Linda Stinson, 7HBF No. 2,

 9   Ltd., LLC, and Stephen J. Shaper filed a Motion to Dismiss (Dkt. 82).
10           3.     On December 18, 2019, Defendants Linda Stinson and Stephen J. Shaper filed a
11   separate Motion to Dismiss (Dkt. 83), and a corresponding request for judicial notice (Dkt. 84).
12           4.     On December 18, 2019, Defendant The Stinson 2009 Grantor Retained Annuity
13   Trust filed a Motion to Dismiss (Dkt. 85).
14           5.     Plaintiffs’ oppositions to the aforementioned Motions to Dismiss (Dkt. Nos. 82-
15   85) were initially due January 2, 2020.
16           6.     Due to the holidays, the parties stipulated, however, that Plaintiffs would have
17   until January 21, 2020 to respond to the afore-mentioned Motions to Dismiss (Dkt. Nos. 88),
18   which the Court approved on January 3, 2020.
19           7.     In the interim, Plaintiffs and the Stinson Defendants have been engaged in meet

20   and confers regarding discovery matters. In addition, a mediation with, inter alia, the Stinson

21   Defendants has been scheduled for February 18, 2020.

22           8.     Given the imminently scheduled mediation, the parties have agreed to continue

23   the February 12, 2020 hearing date on the pending motions to dismiss until April 8, 2020, and

24   further extend the time for Plaintiffs to respond to the various pending Motions to Dismiss (Dkt.

25   Nos. 82-85) until March 11, 2020, with the Stinson Defendants’ replies being due March 25,

26   2020.

27           9.     In the event the mediation is unsuccessful, Plaintiffs expect additional discovery

28   will be needed to respond to Defendants’ motions to dismiss, which the parties anticipate will

                                             -2-           Case No. 3:19-cv-1481-WHO
                        JOINT STIPULATION TO EXTEND TIME AND RESET HEARING DATE
 1   likely be the subject of discovery dispute letters with the Court that may necessitate further

 2   extensions.

 3          THEREFORE, IT IS NOW HEREBY STIPULATED AND AGREED, by and

 4   between the undersigned, by and through their counsel that:

 5          8.      The deadline for Plaintiffs to respond to each of the Stinson Defendants’ Motions

 6   to Dismiss (Dkt. Nos. 82-85) shall be March 11, 2020.

 7          9.      The deadline for the Stinson Defendants to reply to Plaintiffs’ oppositions shall be

 8   March 25, 2020.

 9          10.     The February 12, 2020 hearing date on the pending motions to dismiss is to be
10   vacated.
11          11.     The hearing on the Stinson Defendants’ Motions to Dismiss shall be held on April
12   8, 2020 at 2:00 pm.
13

14   Dated: January 17, 2020                            Respectfully submitted,

15   __/s/ Maren I. Christensen______                   / s / Anna S. McLean
     Sabita J. Soneji (SBN 224262)                      Anna S. McLean (Cal. Bar No. 142233)
16   Maren I. Christensen (SBN 320013)                  Jacqueline M. Simonovich (Cal. Bar. No.
17   TYCKO & ZAVAREEI LLP                               319259)
     1970 Broadway, Suite 1070                          SHEPPARD MULLIN RICHTER &
18   Oakland, CA 94612                                  HAMPTON LLP
     Phone: 510-254-6808                                Four Embarcadero Center, 17th Floor
19   Fax: 202-973-0950                                  San Francisco, CA 94111-4109
     Email: ssoneji@tzlegal.com                         Phone: (415) 434-9100
20   Email: mchristensen@tzlegal.com                    Fax: (415) 434-3947
21                                                      amclean@sheppardmullin.com
     Anna C. Haac (pro hac vice)                        jsimonovich@sheppardmullin.com
22   TYCO & ZAVAREEI LLP
     1828 L St. N.W., Suite 1000                        Richard L. Scheff (pro hac vice)
23   Washington, DC 20036                               Jonathan Boughrum (pro hac vice)
     Phone: (202) 973-0900                              David F. Herman (pro hac vice)
24   Fax: (202) 973-0950                                ARMSTRONG TEASDALE LLP
25   ahaac@tzlegal.com                                  1500 Market Street, 12th Floor, East Tower
                                                        Philadelphia, PA 19102
26   Kristi C. Kelly (pro hac vice)                     Phone: (215) 246-3478
     Andrew J. Guzzo (pro hac vice)                     Fax: (215) 569-8228
27   KELLY GUZZO, PLC                                   rlscheff@armstrongteasdale.com
     3925 Chain Bridge Road, Suite 202                  jboughrum@armstrongteasdale.com
28   Fairfax, VA 22030                                  dherman@armstrongteasdale.com
                                             -3-           Case No. 3:19-cv-1481-WHO
                        JOINT STIPULATION TO EXTEND TIME AND RESET HEARING DATE
 1   Phone: (703) 424-7572
     Fax: (703) 591-0167 Facsimile             Attorneys for Defendants
 2   kkelly@kellyguzzo.com                     MIKE STINSON, LINDA STINSON, THE
     aguzzo@kellyguzzo.com                     STINSON 2009 GRANTOR RETAINED
 3
                                               ANNUITY TRUST, 7HBF NO. 2, LTD.,
 4   Attorneys for Plaintiffs                  STARTUP CAPITAL VENTURES, L.P., AND
                                               STEPHEN J. SHAPER
 5

 6

 7
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 8

 9
     DATED:        January 21, 2020
                 _____________________                 ____________________________
10
                                                       THE HON. WILLIAM H. ORRICK
11
                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -4-           Case No. 3:19-cv-1481-WHO
                        JOINT STIPULATION TO EXTEND TIME AND RESET HEARING DATE
 1                                           ATTESTATION

 2          I, Maren Christensen, hereby attest pursuant to N.D. Cal. Local Rule 5-1(i)(3), that all

 3   signatories to this document have concurred in this filing.

 4
                                                          __/s/ Maren I. Christensen______
 5                                                        Maren I. Christensen
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             -5-           Case No. 3:19-cv-1481-WHO
                        JOINT STIPULATION TO EXTEND TIME AND RESET HEARING DATE
